United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2442
                                   ___________

Spencer Pierce,                      *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the Southern
                                     * District of Iowa.
John Baldwin, Director of IDOC,      *
                                     * [UNPUBLISHED]
           Appellee.                 *
                                ___________

                             Submitted: April 30, 2012
                                Filed: July 23, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Spencer Pierce appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. Upon careful de novo review, see Hartsfield v.
Nichols, 511 F.3d 826, 829 (8th Cir. 2008), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.